On Rehearing.
It is ordered that our former decree be set aside, and it is ordered that the judgment below be reversed in so far as it decreed the property covered by the tax sale to be stricken with plaintiffs’ mortgage.
It is further ordered that there be judgment in favor of Lucien Montegut and against plaintiff, recognizing the property included in the tax sale as the property of said Montegut,free from the mortgage asserted by plaintiff. That as regards the double concession, there be judgment in favor of the plaintiff and against Lucien Montegut, condemning said Montegut to surrender said double concession, measuring about seventy-nine superficial acres, in plaintiffs’ petition described, and not included in the tax sale.
It is further ordered that the costs below be paid by Montegut, those of the appeal by the plaintiff.